         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       No. 4:17CR00321 DPM
                                            )
HERBIERTO FELIX RUIZ, et al.                )

                         UNITED STATES’ RESPONSE TO
                   DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

        The United States of America, by and through its attorney, Cody Hiland, United States

Attorney for the Eastern District of Arkansas, and Liza Jane Brown, Assistant United States

Attorney, requests that the Court deny defendant’s motion to suppress evidence (Doc. No. 79).

     I. Facts

        On September 28, 2017, at approximately 9:17 a.m., Arkansas State Police Trooper

Christopher Goodman, while sitting stationary in I-40, observed a silver Hyundai Santa Fe drift

onto and cross the centerline for several hundred feet. Trooper Goodman was accompanied by

Pope County Sheriff’s Deputy, Hayden Saffold. Trooper Goodman initiated a traffic stop near

the 73 eastbound mile-marker on I-40 in Pope County, Arkansas. Ark. Code Ann. §§ 27-51-104

& 27-51-302. Trooper Goodman’s vehicle is equipped with a camera. The camera’s operation is

tied to the operation of the vehicle’s blue lights. The camera starts recording approximately one

minute before the lights are activated.

        According to the dash camera video, Trooper Goodman approached the passenger side of

the vehicle and identified himself as an officer for the Arkansas State Police. (9:18:03) Trooper

Goodman observed that all three individuals were extremely nervous, as they were shaking and




                                                1
            Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 2 of 15




extremely fidgety. 1 Trooper Goodman asked the driver, later identified as Juan Gutierrez, “Are

you getting tired?” In response, the vehicle’s drive stated, “Na”. Trooper Goodman stated, “You

were just riding down the center line for a while just check on you to make sure you are not getting

sleepy at all.” The driver asked, “What”? Trooper Goodman responded, “The dotted white

line.” Trooper Goodman asked for the driver’s license, which the driver stated was in the back.

Trooper Goodman requested the paperwork for the car as well as the passenger’s identifications.

Gutierrez got out of the vehicle and walked to the back to obtain his identification. Goodman met

Gutierrez at the rear of the vehicle and Gutierrez obtained his identification. Trooper Goodman

asked Gutierrez if his driving record was ok, Gutierrez stated, “I would check, I’m not 100% sure.”

Trooper Goodman identified the front seat passenger and renter of the vehicle as Herbierto Felix-

Ruiz and rear passenger as Mario Irasola-Cruz. Trooper Goodman asked, “Who rented the car?”

Gutierrez pointed to the front passenger. Upon reviewing the rental contract for the vehicle

provided by Felix-Ruiz, it showed Felix-Ruiz rented the car in Cathedral City, California, on

September 27, 2017, with a return date of October 3, 2017.

        Gutierrez stated that he was driving because he got a little tired and that they were going

all the way up to New York to visit Felix-Ruiz’s son. When asked who the rear passenger was,

Gutierrez paused for a few seconds and stated, “A family member that’s all, his family member”,

referring to Felix-Ruiz.        During the conversation with Gutierrez, he could not tell Trooper

Goodman what hotel he was going to stay in and he thought he was coming back Monday.

        Trooper Goodman then approached the passenger, Felix-Ruiz, and asked if he spoke

English, Felix-Ruiz stated, only a little. Trooper Goodman then started speaking Spanish with


        1
          The recording of the traffic stop will be delivered to the Court and referenced as Exhibit A. A copy has
previously been provided to counsel for the defendant.
                                                         2
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 3 of 15




Felix-Ruiz. Trooper Goodman asked Felix-Ruiz where he was going. Felix-Ruiz stated that he

was going to New York to see his son. Trooper Goodman and Felix-Ruiz continued their

conversation in Spanish and at one point Felix-Ruiz even laughed. Trooper Goodman then asked

Felix-Ruiz why he, Felix-Ruiz, had rented a car in California, when Felix-Ruiz lived in Arizona.

Felix-Ruiz responded, “Mi carro no more.” Translation: my car is no more. At 9:22:00 a.m.,

Trooper Goodman asked Felix-Ruiz in Spanish, “No tienes nadamala pistolas drogas?”

Translation: You do not have anything illegal like drugs or guns. Felix-Ruiz responded, “No.”

Trooper Goodman asked, “Puedo revisar el carro?” Translation: Can I check your car? Trooper

Goodman asked, “Esta Biena?” Translation: Is it ok? Felix-Ruiz responded, “Ok”.

     Trooper Goodman asked the back passenger to exit the vehicle and if he had any weapons.

Irasola-Cruz responded, “No.” Trooper Goodman patted him down. Before Trooper Goodman

walked over to Felix-Ruiz, who already had his hands raised to allow Trooper Goodman to pat

him down for weapons. Trooper Goodman went back to his vehicle, issued a warning to Gutierrez

telling him that in the future “don’t be the only guy without a license driving a car.” Trooper

Goodman requested all three to wait at the front of the vehicle with Deputy Saffold. At 9:24:04

a.m., Trooper Goodman began searching the interior of the vehicle. At 9:27:29 a.m., Trooper

Goodman looked under the car to check the spare tire and observed fingerprints on the spare tire,

which also appeared flat. Trooper Goodman then pushed on the tire and he felt hard objects

inside. Trooper Goodman cut a small hole in the tire and confirmed that packages wrapped in

duct tape were inside.    Which, in his training and experience Trooper Goodman believed

contained narcotics. Trooper Goodman called for backup; however, the trooper was at the 91-

mile marker, 18 miles away.


                                               3
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 4 of 15




       At 9:32 a.m., Trooper Goodman placed all three subjects under arrest. At 9:35:14 a.m.,

Trooper Goodman read Gutierrez his Miranda rights, which he waived. Troopers Brian Syfert

and Seth Race arrived to assist Trooper Goodman. The tire was removed from the car and

Trooper Syfert observed that the tire did not belong to the car, as it was a 15-inch tire, while the

car required 17-inch tires. Drug Task Force (DTF) agents arrived and Agent Chad Stephenson

drove the car to the DTF office. At the DTF office, Trooper Goodman took the tire to Hindsman

Tire and removed one side from the rim. Trooper Goodman returned to the DTF office where

Agent Chad Stephenson removed six-kilogram size bundles wrapped in duct tape from the tire.

Agents attempted to field test the substance; however, it was not until Trooper Derek Nietert

arrived with a laser field testing device that the substance was identified as fentanyl. Officers

located approximately 15 pounds of fentanyl.

       On that same day, DEA Special Agent John Hensley and two DEA Task Force Officers

interviewed Gutierrez, Felix-Ruiz and Irasola-Cruz. Before the interview was conducted, DEA

Task Force Officer Marco Medina, who is fluent in Spanish, advised Felix-Ruiz of his Miranda

rights in Spanish. Felix-Ruiz indicated that he understood those rights and agreed to waive his

rights and answer questions. The interview was audio and video recorded. Felix-Ruiz told

agents, essentially, a friend of his “Plom”, contacted Felix-Ruiz and asked if he could deliver

fifteen pounds of fentanyl to New York State. Felix-Ruiz provided Plom’s telephone number and

indicated he, Felix-Ruiz, was supposed to receive $28,000 for the delivery. Felix-Ruiz further

stated that he contacted a friend, “Papas Fritas”, to ask him if he could put Felix-Ruiz in contact

with someone who would help Felix-Ruiz drive to New York. “Papas Fritas” put him in contact

with Juan Gutierrez. Felix-Ruiz indicated that Gutierrez picked up the fentanyl in Los Angeles,


                                                 4
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 5 of 15




California, on Saturday September 23, 2017. Felix-Ruiz then contacted his friend, Mario Cesar

Irasola-Cruz, who lives in San Luis Rio Colorado, Sonora, Mexico to ask if Irasola-Cruz would

drive with him to New York. Felix-Ruiz has known Irasola-Cruz for approximately two years.

       According to Felix-Ruiz, he and his wife, met Irasola-Cruz on Tuesday, September 26,

2017, on the San Luis, Arizona, border crossing and drove him to Palm Springs, California. Felix-

Ruiz stated he and Irasola-Cruz rented a vehicle from Enterprise and then met Gutierrez at a Home

Depot in Palm Springs, California, where all three got into the rental vehicle and drove to

Gutierrez’s house. Once at the house, Felix-Ruiz, Gutierrez and Irasola-Cruz all helped load the

fifteen pounds of fentanyl in the vehicle spare tire before leaving for New York.

       While on the way to New York, Felix-Ruiz stated that all three shared driving duties and

slept in shifts, stopping only for fuel and food. Felix-Ruiz stated he planned to pay Gutierrez and

Irasola-Cruz three thousand dollars out of the twenty-eight thousand dollars he was to receive for

the delivery of the fentanyl.

       While in the interview, Felix-Ruiz stated he had three cell phones and the phone with the

SIM card was the one he used to speak with “Plom” and “Papas Fritas”. However, Felix-Ruiz

indicated that, prior to the start of the interview; Felix-Ruiz had eaten the SIM card because he

was frightened. Felix-Ruiz consented to the search of his cell phones by DEA form, and provided

Medina with the passcode to the I-Phone.

   II. Law and Argument

       Felix-Ruiz challenges the traffic stop and seizure of his person under the Fourth

Amendment, and asserts that due to the allegedly illegal stop, the fruits of the stop should be

suppressed.   Felix-Ruiz challenges the traffic stop in this case is his bald assertion that there was


                                                 5
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 6 of 15




no traffic violation, and therefore, there was no probable cause to stop the vehicle, the length of

the detention, and there was no probable cause to search the vehicle.       The government disagrees.

        A. Trooper Goodman had probable cause to believe that a traffic violation had been
           committed, and the initial traffic stop did not violate the Fourth Amendment.

         “It is well established that a traffic violation – however minor – creates probable cause to

stop the driver of a vehicle.” United States v. Lyons, 486 F.3d 367, 371 (8th Cir. 2007) (quoting

United States v. Barahona, 990 F.2d 412, 416 (8th Cir. 1993)); United States v. Linkous, 285 F.3d

716, 719 (8th Cir. 2002) (holding that a traffic violation creates probable cause to stop a vehicle

even if the valid traffic stop is a pretext for other investigation). “An officer is justified in stopping

a motorist when the officer ‘objectively has a reasonable basis for believing that the driver has

breached a traffic law.’” Id. (quoting United States v. Mallari, 334 F.3d 765, 766–67 (8th Cir.

2003); United States v. Thomas, 93 F.3d 479, 485 (8th Cir. 1996)).”

        Here, Trooper Goodman stopped the defendant for drifting on and across the centerline for

several hundred feet. Drifting on and across the centerline for several hundred feet constitutes a

violation of Ark. Code. Ann. § 27-51-302, which provides that “[a] vehicle shall be driven as

nearly as practicable entirely within a single lane . . . .” and a violation of Ark. Code Ann. § 27-

51-104, which provides, in party, that it is unlawful for a person operating or driving any vehicle

on a public thoroughfare or private property in the State of Arkansas to make an improper or unsafe

lane change on public roadways. See United States v. Pulliam, 265 F.3d 736, 739 (8th Cir. 2001)

(holding defendant violated Arkansas law when he drifted over the fog line twice in two miles)

(citing United States v. Barberena–Jimenez, 1996 WL 83002, *2 (8th Cir. Feb.28, 1996)

(defendant was observed crossing over the fog line several times; the Court explained: “The

evidence indicates that Barberena did not maintain his automobile in a single lane of traffic. This

                                                    6
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 7 of 15




constitutes an offense in Arkansas.”); see also United States v. Ozbirn, 189 F.3d 1194, 1198 (10th

Cir.1999) (finding probable cause for a traffic stop when a vehicle drifted onto the shoulder twice

in less than a quarter of a mile; the applicable Kansas statute states that “[w]henever any roadway

has been divided into two (2) or more clearly marked lanes for traffic ... [a] vehicle shall be driven

as nearly as practicable entirely within a single lane”); cf. Smith v. City of Little Rock, 305 Ark.

168, 806 S.W.2d 371, 373 (Ark.1991) (holding that weaving left of the center line was a violation

of § 27–51–302)); see also Bedsole v. State, 104 Ark. App. 253, 254-55, 256, 290 S.W.3d 607

(2009) (where the Arkansas Court of Appeals, without citing to a particular violation of the law,

noted that a “car cross[ing] the fog line onto shoulder” is a valid basis for a traffic stop).

        Moreover, any experienced law enforcement officer would have a reasonable concern that

a driver driving down the center of the lane for several hundred feet may be under the influence of

alcohol or a controlled substance or too tired to drive. An assertion that Trooper Goodman did

not observe a traffic violation is baseless. Trooper Goodman asked if the driver was getting tired

and making sure that the driver was not getting sleepy. None of the occupants of the vehicle

denied that this occurred.

         The United States acknowledges that it has the burden of “establishing that probable cause

existed.” United States v. Adler, 590 F.3d 581, 583 (8th Cir. 2009).           It is clear that Trooper

Goodman would testify in accordance with his report and his recorded statements close in time to

his observations.   However, it is not clear what evidence, if any, Felix-Ruiz would present to

rebut testimony by Trooper Goodman that a traffic violation occurred, as his motion does not set

forth any evidence supporting his claim.

        B. The four minutes from the time Trooper Goodman approached the car until he
           received consent to search did not violate the Fourth Amendment.

                                                   7
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 8 of 15




       Felix-Ruiz asserts that he was unlawfully detained beyond the time reasonably needed to

complete the traffic stop. He argues that after Felix-Ruiz provided Trooper Goodman with the

rental contact and his driver’s license, the trooper should have given him a ticket and the purpose

of the stop was complete. Contrary to the defendant’s argument, an unlawful seizure does not occur

just because an officer approaches an individual to ask some questions or requests permission to

conduct a search. This is true even if the officer has no reason to suspect the individual of unlawful

activity. United States v. Pulliam, 265 F.3d at 740-41 (citing United States v. White, 81 F.3d 775,

779 (8th Cir. 1996)). A request for permission to search only gives rise to a Fourth Amendment

violation when the officer implies that compliance with her request is required. Id. Only four

minutes from the moment he first approached the vehicle, Trooper Goodman asked for and

received consent to search the vehicle. During those four minutes, Trooper Goodman was engaging

in permissible inquiries with the occupants of the vehicle. "[A]n officer making a traffic stop does

not violate the Fourth Amendment by asking the driver his destination and purpose, checking the

license and registration, or requesting the driver to step over to the patrol car." Linkous, 285 F. 3d

at 719. The officer may also "undertake similar questioning of the vehicle's occupants to verify

information provided by the driver." Id. Trooper Goodman could have taken additional time to

check the criminal histories of the occupants of the vehicle, but chose to ask for consent to search.

See, e.g., United States v. Murillo-Salgado, 854 F.3d 407, 415 (8th Cir.), cert. denied, 138 S. Ct.

245, 199 L. Ed. 2d 157 (2017).



   C. Felix-Ruiz voluntarily consented to the search of the vehicle and Trooper Goodman’s
      search of the vehicle did not exceed the scope of the consent.


                                                  8
         Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 9 of 15




       Felix-Ruiz contends that Trooper Goodman summarily and vaguely asked for consent to

search the vehicle and that Felix-Ruiz did not respond. Felix-Ruiz is mistaken. It is clear from

the video that Trooper Goodman’s questioning involved whether or not Felix-Ruiz was involved

in anything illegal, such as drugs or guns. When asked if Trooper Goodman could search his

vehicle, Felix-Ruiz responded, “Ok.”

       The Eighth Circuit has recognized many instances where defendants without the ability to

speak fluent English were found to have consented to a search even with language difficulties. See,

e.g., United States v. Guerrero, 374 F.3d 584, 595 (8th Cir. 2004); United States v. Mendoza-

Cepeda, 250 F.3d 626, 629 (8th Cir. 2001); United States v. Marrero, 152 F.3d 1030, 1034 (8th

Cir. 1998) (affirming denial of a motion to suppress, which asserted, in part, that the defendant did

not understand English and citing, among other things, proof in the record that the defendant never

asked for an interpreter and the law enforcement officers asserted that he was able to communicate

in English); United States v. Sanchez, 156 F.3d 875, 878 (8th Cir. 1998); United States v. Cortez,

935 F.2d 135, 142 (8th Cir. 1991).    Here, when Trooper Goodman realized Felix-Ruiz could not

speak English, Trooper Goodman initated a coversation with him in Spanish.            Responses to

Trooper Goodman’s questions indicate that Felix-Ruiz understood him. understood him.

       If consent is given voluntarily and absent coercion, a consensual search does not violate

the Fourth Amendment. United States v. Cortez, 935 F.2d 135, 142 (8th Cir. 1991) (internal

citations omitted). The voluntariness of a person’s consent depends on the totality of the

circumstances, including factors such as the defendant’s age, intelligence, and education, whether

the defendant knew he did not have to consent, the length of the encounter, any police intimidation

or misrepresentations, where the encounter occurred, and if the defendant objected to the search.


                                                 9
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 10 of 15




United States v. Sanchez, 156 F.2d at 878 (citing United States v. Chaidez, 906 F.2d 377, 381 (8th

Cir. 1990)); United States v. Cortez, 935 F.2d at 142 (citing United States v. Weir, 748 F.2d 459

(8th Cir. 1984)). Furthermore, regardless of whether the defendant actually consented to the search,

the Fourth Amendment merely requires that officer to reasonably believe that the search is

consensual. Sanchez, 156 F.2d at 878 (citing Illinois v. Rodriguez, 497 U.S. 177, 185-86 (1990)).

It is not required that a suspect be aware of his right to refuse consent to make that consent

voluntary. United States v. Chaidez, 906 F.2d at 390.        "The government must show that a

reasonable person would have believed that the subject of a search gave consent that was the

product of an essentially free and unconstrained choice, and the subject comprehended the choice

that he or she was making.” United States v. Escobar, 389 F.3d 781, 785 (8th Cir. 2004) (quoting

United States v. Cedano-Medina, 366 F.3d 682, 684 (8th Cir. 2004).

       Trooper Goodman had been amicable to Felix-Ruiz, Gutierrez and Irasola-Cruz during the

traffic stop. He was kindly chatting with Felix-Ruiz and was in no way coercive or aggressive at

the time he requested consent. Responses to Trooper Goodman’s questions indicate that Felix-

Ruiz understood him. Felix-Ruiz's consent was freely given without duress or coercion. Felix-

Ruiz was forty-five years old at the time of the traffic stop. There had been no Miranda warning

because Felix-Ruiz, Gutierrez and Irasola-Cruz were not yet under arrest. It is safe to say Trooper

Goodman reasonably believed Felix-Ruiz’s choice was free and unconstrained and Felix-Ruiz

understood the choice he was making. Therefore, the consent was valid and the search did not

violate the Fourth Amendment. Viewing the traffic stop video, it is apparent that Felix-Ruiz

understood Trooper Goodman’s questions, even if he had difficulty doing so. United States v.




                                                10
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 11 of 15




Guerrero, 374 F.3d at 595 (voluntary consent can be shown through evidence that a suspect and

officer were able to communicate, even if it was with difficulty).

       Even if Felix-Ruiz’s consent could be construed as involuntary, it was not unreasonable

for Trooper Goodman to believe Felix-Ruiz had consented to the search. Id. No evidence of

coercion was present. Felix-Ruiz was not intimidated by Trooper Goodman, Felix-Ruiz did not

object to the search, and the search occurred in a public place. Id. at 596. Thus, it is clear both that

Felix-Ruiz voluntarily consented to the search and that Trooper Goodman reasonably believed that

he had. The search of the vehicle did not violate the Fourth Amendment.

       Felix-Ruiz also contends that Trooper Goodman’s search exceeded the scope of the

consent. “The scope of a consensual search is measured by what the typical reasonable person

would have understood by the exchange between the officer and the suspect.” United States v.

Brown, 345 F.3d 574, 580 (8th Cir. 2003) (internal quotations omitted). “The scope of a search is

generally defined by its expressed object, and therefore an officer may reasonably interpret a

suspect's unqualified consent to search a vehicle for drugs to include consent to, inter alia: search

containers within that car which might bear drugs; probe underneath the vehicle; and open

compartments that appear to be false, or puncture such compartments in a minimally intrusive

manner.” United States v. Ferrer–Montoya, 483 F.3d 565, 568 (8th Cir. 2007) (per curiam)

(internal quotations and citations omitted). See also United States v. Alcantar, 271 F.3d 731, 738

(8th Cir. 2001).

       Here, four minutes into the stop Trooper Goodman received consent to search the car,

searched the car, observed a flat tire with fingerprints and detected hard objects inside the tire.

Felix-Ruiz did not object. Felix-Ruiz stood by the front of the car with the other occupants and


                                                  11
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 12 of 15




the Deputy. Felix-Ruiz expressed no concern during the search. Felix-Ruiz’s failure to object

to the continuation of the search under these circumstances may be considered as an indication

that the search was within the scope of the consent. See United States v. Alcantar, 271 F.3d at

738 (“[w]hen the police receive consent to search for items that can be hidden in different parts of

a car, searching those areas is ‘objectively reasonable.’ ”).

       The Eighth Circuit has held that “under the Fourth Amendment, deputy's search of vehicle

did not exceed scope of the consent to search for drugs given by defendant's companion after

deputy asked to “look” in the vehicle, even though the search took about 30 minutes; neither

defendant nor his companion attempted to retract or narrow the consent given, and duration of the

search was reasonable, since drugs could have been hidden in different parts of the vehicle.” United

States v. Lopez-Mendoza, 601 F.3d 861, 868-869 (8th Cir. 2010); (quoting United States v.

Alcantar, 271 F.3d at 738 (holding an hour of searching a car for drugs and weapons was within

the scope of consent where neither defendant “object[ed] to the length of the search” at any time)).

       D. Felix-Ruiz voluntarily waived his Miranda rights and all of the requirements of
          the Fifth Amendment were satisfied.

               Lastly, upon his arrest and, again, before he was interviewed by DEA, Felix-Ruiz

was advised of his Miranda rights in Spanish. Pursuant to Miranda v. Arizona, 384 U.S. 436, 444

(1966), law enforcement officers must advise suspects of their rights before a custodial

interrogation. In the instant case, before his interview with DEA, which is audio and video

recorded, Felix-Ruiz indicated that he understood those rights, agreed to waive those rights, and

made a statement. While it is true that lack of handcuffs can support a finding that a waiver was

knowing and voluntary, see United States v. Castro-Higuera, 473 F.3d 880, 885-86 (8th Cir. 2007),

there is no law to support the proposition that handcuffs prohibit a knowing and voluntary waiver.

                                                 12
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 13 of 15




To the contrary, handcuffs merely support the uncontested conclusion that Wade’s interview was

custodial, which is precisely what Miranda is for. “The rule the Court established in Miranda is

clear. In order to be able to use statements obtained during custodial interrogation of the accused,

the State must warn the accused prior to such questioning of his (rights)….” Fare v. Michael C.,

442 U.S. 707, 717, 99 S. Ct. 2560, 2568, 61 L. Ed. 2d 197 (1979) (emphasis added).

               In addition to being advised verbally of his Miranda rights, Felix-Ruiz signed a

waiver form acknowledging his rights and agreeing to waive them. The law does not require

written warnings. “Miranda warnings need not be given in the exact form described in Miranda

but simply must reasonably convey to a suspect his rights,” and the Supreme Court has stated that

“[w]e have never insisted that Miranda warnings be given in the exact form described in that

decision.” Duckworth v. Eagan, 492 U.S. 195, 195, 109 S. Ct. 2875, 2876, 106 L. Ed. 2d 166

(1989). A signed form was used in the instant case but is not a requirement, because “the officer

in the field may not always have access to printed Miranda warnings…” Id. “The inquiry is

simply whether the warnings reasonably ‘conve[y] to [a suspect] his rights as required by

Miranda.” Id., citing California v. Prysock, 453 U.S. 355, 101 S.Ct. 2806, 69 L.Ed.2d 696 (1981).

       As it is undisputed that Felix-Ruiz was advised of his Miranda rights both verbally and in

writing, which he acknowledged he understood, all requirements of the Fifth Amendment were

satisfied. The statement was lawfully obtained and should not be suppressed. It should also be

noted that Felix-Ruiz does not argue his statement was involuntary obtained.

       E. The evidence should not be excluded because exclusion would not serve the
          objectives of the exclusionary rule, which is to deter police misconduct.

       “[T]he Fourth Amendment contains no provision expressly precluding the use of
       evidence obtained in violation of its commands.” Arizona v. Evans, 514 U.S. 1, 10,
       115 S.Ct. 1185, 131 L.Ed.2d 34 (1995). Rather, exclusion of evidence is “a

                                                13
        Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 14 of 15




       judicially created rule . . . ‘designed to safeguard Fourth Amendment rights
       generally through its deterrent effect.’” Herring, 129 S.Ct. at 699 (quoting United
       States v. Calandra, 414 U.S. 338, 348, 94 S.Ct. 613, 38 L.Ed.2d 561 (1974)).
       “Indeed, exclusion has always been our last resort, not our first impulse, and
       [Supreme Court] precedents establish important principles that constrain
       application of the exclusionary rule.” Id. at 700 (internal citations and quotation
       marks omitted).

       As a judicially-created remedy, the exclusionary rule applies only where “its
       remedial objectives are thought most efficaciously served.” Evans, 514 U.S. at 11,
       115 S.Ct. 1185. The exclusionary rule is not an individual right, but it “applies only
       where it ‘results in appreciable deterrence.’ ” Herring, 129 S.Ct. at 700 (quoting
       United States v. Leon, 468 U.S. 897, 909, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984))
       (emphasis added) (some internal marks omitted); see also Penn. Bd. of Probation
       & Parole v. Scott, 524 U.S. 357, 368, 118 S.Ct. 2014, 141 L.Ed.2d 344 (1998) (“We
       have never suggested that the exclusionary rule must apply in every circumstance
       in which it might provide marginal deterrence.”). The Court also balances the
       benefits of deterrence against the costs of excluding the evidence, particularly the
       social costs of “letting guilty and possibly dangerous defendants go free—
       something that ‘offends basic concepts of the criminal justice system.’ ” Herring,
       129 S.Ct. at 701 (quoting Leon, 468 U.S. at 908, 104 S.Ct. 3405). Finally, the
       Supreme Court includes “an assessment of the flagrancy of the police misconduct”
       in its calculus of whether the exclusionary rule should be applied. Id. (internal
       marks omitted).

United States v. Hamilton, 591 F.3d 1017, 1027–28 (8th Cir. 2010).

       Trooper Goodman had no reason to believe that the stop, detention, or search was in

violation of the Fourth Amendment. He acted in good faith. Even if the Court finds a Fourth

Amendment violation, application of the exclusionary rule would not result in appreciable

deterrence. Therefore, the motion should be denied.

       The Court’s Pretrial Order for Criminal Cases provides that the “Court will deny an

evidentiary hearing on suppression motions that are supported only by general or conclusory

assertions founded on mere suspicion or conjecture.” “A district court must hold an evidentiary

hearing only when the moving papers are sufficiently definite, specific, and detailed to establish a

contested issue of fact.” United States v. Stevenson, 727 F.3d 826, 830 (8th Cir. 2013) (citing

                                                14
           Case 4:17-cr-00321-DPM Document 82 Filed 09/04/19 Page 15 of 15




United States v. Mims, 812 F.2d 1068, 1073–74 (8th Cir. 1987) (“A hearing is also unnecessary if

it can be determined that suppression is improper as a matter of law.”). “Where a defendant offers

only conclusory allegations in support of a motion to suppress, and where those allegations are

unsupported by any citation to the record, a district court does not abuse its discretion by refusing

to hold an evidentiary hearing.” Id. at 831 (citing United States v. Allen, 573 F.3d 42, 52 (1st Cir.

2009); United States v. Mims, 812 F.2d 0168, 1073–74 (8th Cir. 1987)). Not all crimes or events

supporting probable cause occur on video, and the failure to capture a traffic violation on video is

insufficient to support a finding that the traffic stop was illegal.

    III.      CONCLUSION

           For the reasons stated herein, the defendant’s motion to suppress should be denied without

an evidentiary hearing.

                                                        Respectfully Submitted,

                                                        CODY HILAND
                                                        United States Attorney

                                                        By: LIZA BROWN
                                                        Assistant U.S. Attorney
                                                        Bar # 2004183
                                                        P.O. Box 1229
                                                        Little Rock, AR 72203
                                                        501-340-2600
                                                        Liza.Brown@usdoj.gov




                                                   15
